Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panchawagh (US 2017/0110504 A1).
Regarding claims 1 and 13, Panchawagh teaches an ultrasound device, comprising [see remarks dated 10/13/2021 but not comprising includes but is not limited to the elements identified in the claim]:
an array of ultrasonic transducers including a plurality of ultrasonic transducers [0003 a one- or two-dimensional array of any number of PMUT elements (a “PMUT array”) may be contemplated.] having respective sealed cavities between a substrate and a membrane [0006 piezoelectric layer disposed over a cavity, the cavity being disposed between the piezoelectric layer stack and the substrate], the plurality of ultrasonic transducers comprising thousands of ultrasonic transducers [0004 some thousands of PMUT elements may be arranged in an array], and the array of ultrasonic transducers having a first array area [fig. 10a shows group of nine elements with etch channels and etch via with cavity seal in between]; and
an array of access holes having a second array area smaller than the first array area and disposed within the first array area or within an out-of-plane projection of the first array area [fig. 10a shows four etch vias which are in a smaller area in between the nine transducer cells shown], the array of access holes having a plurality of access holes extending through the membrane [0103 Holes and other cutout portions of the lower electrode layer and the piezoelectric layer may be formed as needed to allow traversing of vias and other electrical traces.] and configured to provide access to the respective sealed cavities of the plurality of ultrasonic transducers [0102 the cavity 920 may be formed by removing a sacrificial material from the cavity 920 through a via hole and the protruding etch channel region. A metal layer may be deposited that fills the via hole and a portion of the protruding etch channel region, simultaneously sealing the cavity 920], wherein the plurality of access holes are shared commonly by the plurality of ultrasonic transducers [fig. 10a shows that one etch via serves four transducer cells and the broken lines circling each cell are also shared additional cells; 0118 describes wet and dry etches for removing sacrificial layers to form cavities].
Regarding claim 2, Panchawagh teaches the ultrasound device of claim 1, wherein the substrate is bonded with an integrated circuit substrate comprising integrated circuitry [abstract PMUT and the sensor pixel circuit are integrated with the sensor pixel circuit on the substrate].
Regarding claim 3, Panchawagh teaches the ultrasound device of claim 1, wherein the substrate comprises integrated circuitry [abstract PMUT and the sensor pixel circuit are integrated with the sensor pixel circuit on the substrate].
Regarding claim 4, Panchawagh also teaches the ultrasound device of claim 1, wherein a first access hole of the plurality of access holes is sealed at one end [0102 metal layer may be deposited that fills the via hole].
Regarding claims 5 and 18, Panchawagh teaches the ultrasound device of claim 4, wherein the access hole is sealed at the one end with a metal [0102 metal layer may be deposited that fills the via hole].
Regarding claim 6, Panchawagh teaches the ultrasound device of claim 4, wherein the access hole is substantially free of solid material [0102 metal layer may be deposited that fills the via hole].
Regarding claim 7, Panchawagh teaches the ultrasound device of claim 4, wherein the access hole comprises a void [0102 metal layer may be deposited that fills the via hole].
Regarding claim 9, Panchawagh teaches the ultrasound device of claim 1, wherein the access hole projects substantially perpendicular to a long axis of the sealed cavity [fig. 10a shows etch channel protruding radially from etch via into center of cell area].
Regarding claim 10, Panchawagh teaches the ultrasound device of claim 1, wherein the access hole comprises a turn [fig. 10a shows via hole going into page and then etch channel protrudes radially toward center of cell].
Regarding claims 11 and 17, Panchawagh teaches the ultrasound device of claim 10, wherein the access hole comprises a 90-degree turn [fig. 10a shows via hole going into page and then etch channel protrudes radially toward center of cell].
Regarding claim 12, Panchawagh teaches the ultrasound device of claim 1, wherein the access hole comprises a bend [fig. 10a shows via hole going into page and then etch channel protrudes radially toward center of cell].

Claims 8, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh (US 2017/0110504 A1), and further in view of Torashima (US 2014/0313861 A1).
Regarding claim 8, Panchawage does not explicitly teach … and yet Torashima teaches the ultrasound device of claim 7, wherein the void is filled with a gas [0039 etching liquid or etching gas].
It would have been obvious to replace the etchant taught by Panchawage, with the etching gas as taught by Torashima so that etchant may be pumped/evacuated rather than poured.
Regarding claim 15, Torashima also teaches the micromachined ultrasonic transducer of claim 13, wherein the substantially perpendicular portion is thinner than the in-plane portion [fig. 2 shows etch holes with surrounding etch channels which are thicker than hole diameter].
Regarding claim 16, Torashima also teaches the micromachined ultrasonic transducer of claim 13, wherein the pressure port is part of a channel interconnecting two cavities including the sealed cavity [fig. 2 shows etch holes serving three (or four) cavities each by way of branching channels].
Regarding claim 19, Torashima also teaches the micromachined ultrasonic transducer of claim 13, wherein the micromachined ultrasonic transducer comprises at least one of a capacitive micromachined ultrasonic transducer and a piezoelectric micromachined ultrasonic transducer [0004 discusses CMUT transducers as substitutes for piezoelectric element].
Regarding claim 20, Torashima also teaches the micromachined ultrasonic transducer of claim 13, wherein the micromachined ultrasonic transducer is disposed in a handheld ultrasound probe [0047 transducer disposed in a probe].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner appreciates that Panchawagh (US 2017/0110504 A1) has been previously applied, however because the instant claims are amending in a different direction Panchawagh appears to again be relevant.
The Examiner mentions again that claim 16 [fig. 9 #902 and #110] appears most similar to Adelegan (2021), which is not eligible as prior art. Therefore it appears that this limitation may be a possible path to allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adelegan (J. Micro. Systems, 2021) fig. 6(a)-(b) showing etch hole positions in cell to cell connections.

    PNG
    media_image1.png
    494
    485
    media_image1.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645